MEMORANDUM**
Brida Azalia Velasco, native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) denial of her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252 to review a purely legal determination, and we review de novo. See Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144-45 (9th Cir. 2002).
The IJ properly found that Velasco was ineligible for cancellation of removal because she failed to establish ten years of continuous physical presence in the United States. See id. at 1145.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.